DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Status of the Claims
1.	This action is response to Applicant’s Request for Continued Examination dated 05/27/2021.
2.	Claims 1, 6-9, 21-23 and 25-26 are currently pending and have been examined.
3.	Claims 2-5, 10-20, 24 and 27 have been cancelled.
4.	Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
6.	The following terms used in the claims have been defined in the specification in the following manner and will be interpreted as such for purposes of examination.
The term “proposed order” is defined as an order that is in a held state. 
 “Proposed orders may be held at a trading device or in an order book at an exchange.  Orders in a held state are not actively being traded in the market.” (See Applicant Specification paragraph 17)   “The order impact manager may analyze the orders in an order book at an exchange.  The order book may comprise one or more proposed orders related to the tradable object offered at the exchange.”  (See Applicant Specification paragraph 20) “A proposed order may comprise an order that is held at a trading device that is not active at the exchange or an order submitted at the exchange as a held order that is unable to be actively matched.”  (See Applicant Specification paragraph 20)  (See also, Applicant Specification paragraph 90)
Accordingly, Examiner will interpret proposed order as an order that is not active and is not actively being traded in the market.

The specification notes that “the order impact manager may generate a display indicating the affected leaned on orders.  The affected leaned on orders may include implied orders.  The order impact manager may generate a display including the projected market data related to the tradeable object.  The projected market data may identify the affected orders and/or a projected status of the market if one or more orders are matched at the exchange.”  (See Applicant Specification paragraph 21)
“The information about the current trading strategies may include trade order information that may be generated by the automated trading tool for trading strategies, such as order price levels and/or quantities at the exchange that are leaned on for a leg of a trading strategy.  The leaned on order price levels may include implied order price levels at the exchange or order price levels that may be leaned on for the implied price levels of an implied market on which a trading strategy may rely.”  (See Applicant Specification paragraph 95)   The order impact manager may analyze the market data and the proposed orders to generate impact analysis information and the order impact analysis information may be implied impact analysis information that may be used to analyze the impact of one or more proposed orders on trading strategies that may be trading on an implied market.  (See Applicant Specification paragraph 96)
The display may identify a proposed order which may be an order submitted via a client application at a trading device and may be submitted in the proposed order state.  As shown in the display 1100, the proposed order 1130 is an implied order or a spread order that includes a spread having a tradeable object as a leg and another tradeable object as another leg.  (See Applicant Specification paragraph 133)
It appears that an “implied order” can itself be a proposed order or a spread order.  As currently claimed, broadly construed, the implied order may be the same as the proposed order.  It appears that Applicant intends for the implied order to be reflective of the impact of leaned on orders if the proposed order were to be submitted – but that is currently not evident in the claims.   For purposes of examination, Examiner will, in accordance with the specification treat the proposed order as an implied order or a spread order.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed invention is an abstract idea without significantly more.   
	The independent claim recites receiving a proposed order for a first tradeable object; storing the  proposed order in a held state indicating that it is not actively in the market; receiving first market data related to a plurality of tradeable objects, wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating, at least one implied order based on the received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and generating a second market data based on the generated implied impact analysis information  market data.
	The series of steps recited describe receiving and storing a proposed order in a held state; receiving first market data related to a plurality of tradeable objects wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating at least one implied order based on received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and; generating a second market data based on the generated implied impact analysis information and displaying adjacent to a vertical price column the second market data for the tradeable object and highlighting the differences between the received first market data and second market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention recites a method for receiving and storing a proposed order in a held state; receiving first market data related to a plurality of tradeable objects wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating at least one implied order based on received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and; generating a second market data based on the generated implied impact analysis information and displaying adjacent to a vertical price column the second market data for the tradeable object and highlighting the differences between the received first market data and second market data via a series of steps.  

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

	As recited above, the series of steps recited describe receiving and storing a proposed order in a held state; receiving first market data related to a plurality of tradeable objects wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating at least one implied order based on received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and; generating a second market data based on the generated implied impact analysis information and displaying adjacent to a vertical price column the second market data for the tradeable object and highlighting the differences between the received first market data and second market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a user interface, a computing device and an electronic exchange where the claim is applying generic computer components to the recited abstract limitations.  The further steps appear Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a user interface, a computing device and an electronic exchange which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  i) receiving or transmitting data over a network, ii) performing repetitive calculations, iii) electronic recordkeeping, iv) storing and retrieving information in memory, v) electronically scanning or extracting data from a physical document, vi) a web browser’s back and forward button functionality (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order; shuffling and dealing a standard deck of cards; restricting public access to media by requiring a consumer to view an advertisement; identifying undeliverable mail items, decoding data on those mail items, and creating output data; presenting offers and gathering statistics; determining an estimated outcome and setting a price; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:


“FIG. 1 illustrates a block diagram representative of an example electronic trading system 100 in which certain embodiments may be employed.  The system 100 includes a trading device 110, a gateway 120, and an exchange 130.  The trading device 110 is in communication with the gateway 120.  The gateway 120 is in communication with the exchange 130.  As used herein, the phrase “in communication with” encompasses direct communication and/or indirect communication through one or more intermediary components.  The exemplary electronic trading system 100 depicted in FIG. 1 may be in communication with additional components, subsystems, and elements to provide additional functionality and capabilities without departing from the teaching and disclosure provided herein.”  (See Applicant Specification paragraph 26)

“The trading device 110 may include one or more electronic computing platforms.  For example, the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, an embedded trading system, a workstation, an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, or a combination thereof.  As another example, the trading device 110 may include a single or multi-core processor in communication with a memory or other storage medium configured to accessibly store one or more computer programs, applications, libraries, computer readable instructions, and the like, for execution by the processor.”  (See Applicant Specification paragraph 32)

 “By way of example, the trading device 110 may be implemented as a personal computer running a copy of X-TRADER®, an electronic trading platform provided by Trading Technologies International, Inc. of Chicago, Illinois (“Trading Technologies”).  As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL®, AUTOSPREADER®, and/or AUTOTRADER™, also provided by Trading Technologies.  In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110.”  (Applicant Specification paragraph 34)
“FIG. 3 illustrates a block diagram of an example computing device 300 which may be used to implement the disclosed embodiments.  The trading device 110 of FIG. 1 may include one or more computing devices 300, for example.  The gateway 120 of FIG. 1 may include one or more computing devices 300, for example.  The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.”  (See Applicant Specification paragraph 60)

“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device.  The computing device 300 may include additional, different, or fewer components.  For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided.  As another example, the computing device 300 may not include an input device 318 or output device 320.”  (See Applicant Specification paragraph 61)



Additional details regarding the systemization of invention are disclosed in paragraphs 63-64 (regarding using “any suitable processor”; paragraphs 65-67 as to the memory 314 which may be computer readable storage media, one of a variety of types of memory devices and that the memory may store a trading application.  (See Applicant Specification paragraphs 63-67)  “In certain embodiments, the trading application 330 may be accessed from or stored in different locations.   The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.”  (See Applicant Specification paragraph 67)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
independent claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 6-9, 21-23 and 25-26 further define the abstract idea that is presented in the respective independent Claim 1 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.   Claim 7 further defines the computing device as a trading device.  Claims 8 and 9 are dependent on Claim 7 and further recite that the trading device includes a trading terminal (as in Claim 8) or a trading server (as in Claim 9)
No further additional hardware components other than those found in the respective independent claims is recited, rather the dependent claims (Claims 21-23) further define the computing device presented note a second electronic exchange, thus it is presumed that the claim is further utilizing the same types of generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
8.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference 
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
9.	Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the received market data" in line eleven.  There is insufficient antecedent basis for this limitation in the claim.  As amended, “the received market data” is in reference to “receiving first market data”, thus the antecedent basis reference is now not completely accurate as recited and in line eleven the claim should read “…based on the received first market data…” to mirror the language used in line 25 and consistently refer to the element in the claim.  Dependent Claims 6-9 21-23,  and 25-26 are further rejected as based on a rejected base claim.

Relevant Prior Art Not Currently Relied Upon
Gottemoller et al. (US PG Pub. 2014/0122314) (“Gottemoller”) -  Gottemoller discloses his invention as to identification of a stable quoting quantity where an example method includes setting a quoting quantity for a trading strategy based on a distribution associated with a tradeable object of the trading strategy; defining a range having first and second boundaries based on the distribution; and changing the quoting quantity in response to the first tracked value falling outside the range. 
McQuain (US PG Pub. 2003/0055775) (“McQuain”) – discloses a system for adjusting a price for a security, the price having a spread, and including a pricing engine for providing to a client a price quote for the security.
Gershon (US PG Pub. 2003/0208430) (“Gershon”) – provides a method and system for calculating option prices (e.g., bid and offer prices) and for providing automatic trading capabilities e.g., via a global computer network.  Specifically, the method enables automatic calculation of the bid and offer prices of options with accuracy comparable to that of an experienced trader. 
Hor et al. (US Patent 8,326,732) (“Hor”) – discloses various techniques and systems to increase the flexibility with which traders and other parties participating in electronically implemented trading markets can model the various agreements among the parties and market constraints governing how, when and if trades are executed.  The determination of whether or not a particular order can be traded between parties is calculated as a collection of values (either 

Response to Arguments
Applicant’s arguments submitted on May 27, 2021 have been fully considered and are persuasive in part as further disclosed below.

Regarding the 101 Rejection:
Applicant argues that the claims are not directed to non-statutory subject matter.  Examiner disagrees.
Applicant again appears to argue that the designation of the PTAB Ex Parte Smith case as Informative for reflecting the Office position that electronic trading systems and improvements to electronic trading systems represent protectable technology somehow makes all electronic trading systems patent subject matter eligible.  The decision did not provide a blanket acceptance of all electronic trading systems and alleged improvements to electronic trading systems as representing protectable technology.  The decision found that the “use of the claimed timing mechanism and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems”. (See Ex Parte Smith Appeal 2018-000064, page 9)  While Applicant then makes an assertion that this means that a hybrid derivative trading system which is simply one specific type of an electronic trading system, this is not referenced in Smith and is not persuasive. (See Applicant’s Arguments dated 05/27/2021, page 5)
However, Examiner does note that broadly, improvements to electronic trading systems could theoretically be subject matter patent eligible material if the particular disclosure and claims disclosed an improvement to or were found to be significantly more than the abstract idea.  This is not the case with the current claims.  Also of note, the claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject matter patent eligible material was due to a finding that additional limitations integrated the recited judicial exception into a practical application.
Further, while Applicant argues that the position is directly contradicted by the Director acting through the POP designated the holding as informative, this is incorrect.  (See Applicant’s Arguments dated 05/27/2021, page 5)  The designation of an “informative decision” is as to how the Board would view Smith in making a decision if the case was before the PTAB.  The instant application is not before Smith as for the proposition that hybrid derivative trading systems is an example of improvements to the functioning of a computer or to any other technology or technical field has not been codified in the MPEP. 
Applicant further argues that while the case at hand may involve one or more judicial exceptions, the claims are directed to the specific features and functionality of an electronic trading system in much the same way the timer was directed to the specific functionality of the hybrid derivative trading system of Smith that provided a protectable result. (See Applicant’s Arguments dated 05/27/2021, page 6)  
As noted above, the instant claims are directed to a judicial exception.  Applicant submits that the generation and display of second market data as well as the highlighting the difference between the first market data and the second market data represents functionality and improvements not found in known electronic trading systems. (See Applicant’s Arguments dated 05/27/2021, page 6)  
Applicant further asserts that the specification, at pages 107 to 109, further provides the background and context for the user functionality described in paragraph 109.   Examiner disagrees.  Regarding paragraphs 107 and 108 of the specification as filed, the two paragraphs simply represent a user inputting instructions regarding the state of a proposed order.  If the user sends an instruction to the order book manager to cancel the order, the order book manager may delete the order. If the user sends instructions to modify, the order book manager submits a modified order and so on.  There is no apparent advance shown in these paragraphs.  The following two paragraphs discuss that after the a proposed order is not going to trade that the order impact manager may notify different users that a trade order from the automated trading tool will not trade or may partially trade.  Here we have the user deciding to cancel or modify an order that impact another order.  The order impact manager tells user that the trading strategy that is dependent on the previously modified or canceled order is affected.  The user can input instructions into the client app and modify the order affected by the change in the proposed order.  Despite Applicant’s argument that the functionality relates in any way to risk mitigation, this is still mitigating risk, hedging and a commercial interaction as described in the specification at these paragraphs.  This argument is not persuasive.  Further, Applicant notes that the claims “at a basic level simply provide a tool to determine when and in what format an order is sent to the exchange” and again attempts to analogize the claims to Smith.  (See Applicant’s Arguments dated 05/27/2021, page 6)   This is not persuasive as the instant claims (as noted above) are not the same as those seen in Smith.


Applicant further argues that under Step 2A – Prong Two that if the claims are found to be abstract that any alleged abstract idea is, when considered as a whole, integrated into a practical application of the abstract idea by applying, relying on and/or using it in a manner than imposes a meaningful limit on it.    Again, Examiner disagrees.  The instant claims do not appear to be integrated into a practical application of the abstract idea.  Applicant argues that the claimed electronic trading system results in a mechanism for projecting an order into a market and displaying the generated second market data in the user interface alleging that this is an improvement not otherwise available  in electronic trading systems and solves analysis problems experienced with known electronic trading systems.  This argued for motivation is not reflected in the specification and is not persuasive.
This is not an improvement to an electronic trading system that is similar to a hybrid derivatives trading system as it was seen in Smith.  While both inventions are related to electronic trading systems, the difference is that the independent claim at issue in Smith was focused on addressing problems arising in a hybrid derivatives trading system in which trades are made both electronically and on a trading floor by limit the conventional practice of automatically matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time to allow for other matching orders that are received from in-market participants to be allocated Smith.
The instant claims are modeling the effects of proposed orders on an order book and displaying the results.  A user forecasting or modeling different scenarios and how it will affect an order book or portfolio are actions that are undertaken conventionally in trading and do not amount to a practical application of the abstract idea.
The 101 rejection is maintained.

Regarding the 103 Rejection:
There is currently no prior art rejection being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.